UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 Or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52807 China Changjiang Mining & New Energy Co., Ltd. (Exact name of registrant as specified in its charter) Nevada 75-2571032 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) Seventeenth Floor, Xinhui Mansion, Gaoxin Road Hi-Tech Zone, Xi’An P.R. China 71005 +86(29) 8833-1685 (Address of Principal Executive Offices; Zip Code) (Registrant’s Telephone Number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Title of each class Common Stock, par value $0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the voting common stock held by non-affiliates of the issuer, based on the average bid and asked price of such stock, was $484,321 at September 30, 2011. At September 30, 2011, the registrant had outstanding 64,629,559 shares of common stock, $0.01 par value. CHINA CHANGJIANG MINING AND NEW ENERGY COMPANY LTD. For the Quarter Ended September 30, 2011 TABLE OF CONTENTS PART I ITEM 1, FINANCIAL STATEMENTS 2 ITEM 2, MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 18 ITEM 3, QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4, CONTROLS AND PROCEDURES 23 PART II ITEM 1, LEGAL PROCEEDINGS 25 ITEM 1 A, RISK FACTORS 25 ITEM 2, UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 32 ITEM 3, DEFAULTS UPON SENIOR SECURITIES 32 ITEM 4, (REMOVEDANDRESERVED). 32 ITEM 5, OTHERINFORMATION 32 ITEM 6, EXHIBITS 33 SIGNATURES 34 EX-31.1(CERTIFICATION) EX-31.2(CERTIFICATION) EX-32.1(CERTIFICATION) EX-32.2(CERTIFICATION) 1 PART 1.FINANCIAL INFORMATION ITEM 1.FINANCIAL STAEMENT CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. FINANCIAL REPORT At September 30, 2011 and December 31, 2010 For the Nine Months Ended September 30, 2011 and 2010 INDEX PAGE CONSOLIDATED BALANCE SHEETS 3-4 CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (LOSS) 5 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8-17 2 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2010 (Stated in US Dollars) September 30, December 31, Notes ASSETS (Unaudited) (Audited) Current assets Cash and cash equivalents $ $ Due from related parties Other current assets and prepayments 3 Total Current Assets Property, plant and equipment, net 4 Land use rights, net 5 Long-term investment Due from related parties 6 TOTAL ASSETS $ $ See accompanying notes to the unaudited consolidated financial statement 3 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD CONSOLIDATED BALANCE SHEETS (continued) AS OF SEPTEMBER 30, 2,2010 (Stated in US Dollars) September 30, December 31, Notes LIABILITIES & SHAREHOLDERS’ EQUITY (Unaudited) (Audited) Current Liabilities Accounts payable - - Other payables and accrued liabilities 7 Notes payable - related parties Total Current Liabilities Non-current liabilities Due to related parties 8 Due to shareholders 9 Payable on acquisition of a subsidiary Total Long-term Liabilities SHAREHOLDERS’ EQUITY Series C convertible preferred stock ($0.01 par value, 10,000,000 shares authorized, zero and 499,630 shares outstanding as of September 30, 2011 and December 31, 2010, respectively) 14 - Common stock ($0.01 par value, 250,000,000 shares authorized, 64,629,559 shares and 3,774,625 shares, issued and outstanding as of September 30, 2011 and December 31, 2010 respectively) 13 Treasury stock ) (489,258 ) Additional paid-in capital Retained earnings ) (6,574,431 ) Non-controlling interests Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $　20,112,700 $　19,396,936 See accompanying notes to the unaudited consolidated financial statement 4 CHINA CHANGJIANG MINING & NEW ENERGY CO., LTD. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE & NINE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US Dollars) For the Three Months Ended September 30, For the Nine Months Ended September 30, Notes (Unaudited) (Unaudited & Unreviewed) (Unaudited) (Unaudited & Unreviewed) Sales revenue 10 $ $
